DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 03 Jun 2021. No claim is amended.

This application is the national stage entry of PCT/IB2018/053220, filed 09 May 2018; and claims benefit of foreign priority document INDIA 201721016263, filed 09 May 2017; this foreign priority document is in English.

Claims 1-10 are pending in the current application and are examined on the merits herein.

	The following grounds of rejection are reiterated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2-5 recite the process according to step (a), (c), or (d) of claim 1. The language of these claims renders the scope of the claim indefinite because it is unclear if the claim incorporates all limitations of the process of claim 1 reciting all of steps a) through f), or if claims 2-5 only require the particular step referenced. For example, it is unclear if a process of performing only step a) meets the limitations of claims 2-3, or if all of steps a) through f) as recited in claim 1 are required by claims 2-3. For the purpose of examination, claims 2-5 will be interpreted as dependent claims incorporating all limitations of claim 1.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 03 Jun 2021, have been fully considered and not found to be persuasive with regard to claim 2.
Applicant’s remarks, filed 03 Jun 2021, with respect that claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as Applicant's remarks clarify that the claims 2-5 incorporate by reference all the limitations of the claim to which it refers. Upon reconsideration in view of Applicant's remarks the language of claims 3-5 makes clear what is required of the claimed process and what further limitation is recited of said incorporated limitations. This rejection with regard to claims 3-5 has been withdrawn. 
With regard to claim 2, the language of claim 2 recites "The process according to step (a) of claim 1, wherein the reaction is performed at temperature ranging between -according to step (a) is performed at temperature ranging between -105°C to -90°C." 
This rejection of claim 2 is maintained and made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Magid et al. (WO 2009/035969 A1, published 15 Mar 2009, provided by Applicant in IDS mailed 07 Nov 2019) in view of Ellsworth et al. (WO 03/099836 A1, published 04 Dec 2003, provided by Applicant in IDS mailed 07 Nov 2019).

    PNG
    media_image1.png
    221
    306
    media_image1.png
    Greyscale
(page 3-5) and the embodiment of the preparation of compound of formula (I-S) 
    PNG
    media_image2.png
    273
    451
    media_image2.png
    Greyscale
(page 5-7), in which the compound 
    PNG
    media_image3.png
    205
    357
    media_image3.png
    Greyscale
is reacted with 
    PNG
    media_image4.png
    187
    292
    media_image4.png
    Greyscale
in the presence of an alkyl lithium reagent at a temperature in the range of from about 0 °C to about -78 °C, reduced with BF3OEt2 in the presence of a trialkylsilane, and reacted with acetic anhydride or acetyl chloride to provide the acetylated compound (IX-S), then deprotecting the compound to yield the compound of formula (I-S), and further recrystallization of the compound of formula (I-S). Abdel-Magid 3SiH. (page 58, lines 25-30) Abdel-Magid et al. teaches one embodiment of the recrystallization of the compound of formula (I-S) by dissolving in an organic solvent, adding water, and adding heptane as an antisolvent. (page 64, line 25 to page 65, line 15) Abdel-Magid et al. teaches regarding the examples of suitable solvents, bases, reaction temperatures, and other reaction parameters and components provided, one skilled in the art will recognize that the listing of said examples is not intended as limiting. (page 55, lines 5-10)
Abdel-Magid et al. does not specifically disclose the method comprising step b) reacting the compound of instant formula C with methansulfonic acid to provide the compound of instant formula D and step c) reacting the compound of instant formula D with a reducing agent. (instant claim 1) Abdel-Magid et al. does not specifically disclose the method wherein the reaction of step a) is performed at a temperature between -105 °C to -90 °C. (instant claim 2) Abdel-Magid et al. does not specifically disclose the method wherein the alkyl lithium reagent is as recited in instant claim 3. Abdel-Magid et al. does not specifically disclose the method wherein the alkyl lithium reagent is as recited in instant claim 3. Abdel-Magid et al. does not specifically disclose the method wherein the purified product has a purity greater than 99%. (instant claims 7 and 9) Abdel-Magid et al. does not specifically disclose the recited solvents of instant claim 10.

Ellsworth et al. teaches a compound I 
    PNG
    media_image5.png
    134
    216
    media_image5.png
    Greyscale
 and the method of preparing said compound. (page 8, line 25 to page 13, line 15). Ellsworth et al. teaches the field of art is drawn to c-aryl glucosides as SGLT2 inhibitors for treating diabetes such as the general structure 
    PNG
    media_image6.png
    125
    481
    media_image6.png
    Greyscale
. (page5, line 25 to page 6, line 15) Ellsworth et al. teaches the preparation of the lithiated compound V with an alkyl lithium such as n-BuLi or t-BuLi (page 12, lines 1-15) followed by reaction with the compound 
    PNG
    media_image4.png
    187
    292
    media_image4.png
    Greyscale
 and the step of reaction with methane sulfonic acid (MSA). (page 13, scheme 2) Ellsworth et al. teaches the compound of formula III 
    PNG
    media_image7.png
    156
    225
    media_image7.png
    Greyscale
can be reduced using a reducing agent such as Et3SiH in the presence of a Lewis acid catalyst such as BF3OEt2 (page 9, lines 15-20). Ellsworth et al. teaches Lewis acids used in the relevant reactions include AlCl3 and AlBr-3. (page 13, line 5) Ellsworth et al. teaches solvents such as toluene used in the 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Abdel-Magid et al. in view of Ellsworth et al. to modify the method of making a compound taught by Abdel-Magid et al. One of ordinary skill in the art would have been motivated to combine Abdel-Magid et al. in view of Ellsworth et al. with a reasonable expectation of success because both Abdel-Magid et al. in view of Ellsworth et al. are drawn to methods of making c-aryl glucosides of the same general formula that are SGLT inhibitors for use in treating diabetes, and Ellsworth et al. teaches alternate reaction pathways to produce the same product, suggesting it would have been routine in the art to select different reaction pathways from known reactions to make the same product. Further, Abdel-Magid et al. teaches the examples of suitable solvents, bases, reaction temperatures, and other reaction parameters and components are not limiting to one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art combine the teachings of Abdel-Magid et al. in view of Ellsworth et al. to select from known reaction pathways, solvents, or Lewis acids to make the same product. Regarding the degree of purity and the reaction temperature, MPEP 2144.05 at II. provides "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)" In the instant case, Abdel-Magid et al. teaches purification of the intermediate IX-S and recrystallization of the product I-S, suggesting it would have been routine experimentation to optimize the purity of the compounds. In the 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 03 Jun 2021, have been fully considered and not found to be persuasive.
	Applicant remarks regarding the particular reaction scheme incorporating all aspects of the dependent claims for comparison to the embodiments disclosed in cited prior art in order to show an advantageous result are not persuasive because the evidence is not commensurate in scope with invention as recited in the instant claims, for example where claim 1 recites a series of reactions at a general level, such as step a) reacting A and B in a solvent in presence of an organolithium reagent, or dependent claim 4 reciting only the specific conditions of the reduction reaction of step c). For example, where Applicant's remarks are drawn to advantages of a particular step a) including a particular reaction temperature, reagent and solvent, these advantages are not commensurate in scope with the claimed invention, where claim 2 is drawn to a reaction temperature or claim 3 is drawn to the organolithium reagent, but no claim requires the combination of both features. Further, the claimed process as a whole recites steps a)-e) and optional step f), where any of these further steps recited at a general level may further include processes which result in disadvantages which negate the advantages of a particular step a) as discussed in Applicant's remarks. Further, MPEP 716.02(b) at I. provides "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)" In the instant case a process which encompasses a method which include processes which result in disadvantages which negate the advantages of a particular step do not establish both statistical and practical significance when the claimed invention is considered as a whole. Therefore Applicant's remarks are not persuasive with regard to the scope of the claimed invention. 
.

Conclusion
No claim is found to be allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623